Name: Commission Regulation (EC) No 2356/2000 of 24 October 2000 amending Regulation (EC) No 2759/1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Text with EEA relevance)
 Type: Regulation
 Subject Matter: European construction;  agricultural policy;  economic policy;  regions and regional policy;  Europe
 Date Published: nan

 Avis juridique important|32000R2356Commission Regulation (EC) No 2356/2000 of 24 October 2000 amending Regulation (EC) No 2759/1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Text with EEA relevance) Official Journal L 272 , 25/10/2000 P. 0013 - 0014Commission Regulation (EC) No 2356/2000of 24 October 2000amending Regulation (EC) No 2759/1999 laying down rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(1), and in particular Article 8 thereof,Whereas:(1) Article 8 of Regulation (EC) No 1268/1999 set parameters and limits which need further clarification in order to better reflect Community structural policy applied in the framework of Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(2).(2) In particular, it should be clarified that "public aid" referred to in Article 8(2) of Regulation (EC) No 1268/1999 relates to all public aid not only that granted under the programmes referred to in Article 9 of that Regulation.(3) Commission Regulation (EC) No 2759/1999(3) permits only new machinery and equipment to be eligible for support in the processing and marketing sector; a possibility of having recourse to second-hand equipment under certain circumstances is warranted.(4) Regulation (EC) No 2759/1999 limits support for investment in processing and marketing of fishery products to products originating in the applicant countries or the Community; that limitation is not required under Council legislation nor is it a desirable limitation in the fisheries sector within Regulation (EC) No 2759/1999.(5) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Structures and Rural Development Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2759/1999 is amended as follows:1. Article 3(1) is replaced by the following:"1. Support may be granted for investments provided for in Articles 25 and 26 of Regulation (EC) No 1257/1999 relating to improving the processing and marketing of the agricultural including fishery products included in Annex I to the Treaty. Agricultural products, excluding fishery products, must originate in applicant countries or the Community. Investments at the retail level shall be excluded from support."2. Article 3(2)(b) is replaced by the following:"(b) new machinery and equipment including computer software; however on a case-by-case basis the Commission may agree on eligibility of second-hand equipment subject to specific safeguards in particular concerning provenance and technical specification;".3. The title of Article 8 is replaced by the following:"Eligibility and aid intensity".4. The following paragraph is added at the end of Article 8:"4. For the application of Article 8(2) of Regulation (EC) No 1268/1999:(a) 'revenue generating investments' include all investments, except those in infrastructure which do not generate substantial net revenue;(b) 'public aid' means all such aid whether or not granted under the programme."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 161, 26.6.1999, p. 87.(2) OJ L 161, 26.6.1999, p. 1.(3) OJ L 331, 23.12.1999, p. 51.